DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C.T., the Father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                               No. 4D17-1342

                          [September 22, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Larry Schack, Senior Judge; L.T. Case No. 15-300475.

  Alcolya J.L. St. Juste of Law Office of Alcolya St. Juste P.A., West Palm
Beach, for appellant.

  Meredith K. Hall, Bradenton, for appellee Department of Children and
Families.

  Matthew D. Morton and Thomasina Moore, Sanford, for appellee
Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.